
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1634
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2010
			Mr. Luján submitted
			 the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Congratulating Taos Pueblo, its leaders and
		  its people, on the 40th Anniversary of the return of their sacred Blue Lake
		  lands.
	
	
		Whereas Taos Pueblo Indians have occupied their present
			 homeland in northern New Mexico since time immemorial, and their central
			 village there is the oldest continuously inhabited structure in North
			 America;
		Whereas Spanish rule was established over the Taos Pueblo
			 territory in 1598 under laws recognizing Indian possessory rights; Mexico
			 occupied and assumed sovereignty over the territory in 1821, confirming Indian
			 possessory rights; and, in 1848, sovereignty over the territory passed to the
			 United States under the Treaty of Guadalupe Hidalgo, which guaranteed
			 protection of all property rights recognized by Spanish and Mexican law;
		Whereas, nevertheless, in 1906, illegally and without the
			 consent of Taos Pueblo, the United States Government appropriated the Pueblo’s
			 sacred Blue Lake lands and made them a part of Carson National Forest, a
			 serious threat to and interference with the free and unmolested practice of
			 their religion by the people of Taos Pueblo;
		Whereas Taos Pueblo began at once after this illegal
			 taking a long and courageous and, at the time, seemingly hopeless struggle to
			 regain title to these lands, sacred to them and an integral part of their
			 cultural and religious life;
		Whereas, in 1965, the United States Indian Claims
			 Commission affirmed that the United States Government had unjustly taken Taos
			 Pueblo’s Blue Lake lands and preparations were made to compensate the Pueblo in
			 money for the illegal taking, a move which the Pueblo rejected, still
			 demanding, instead, a return of the lands themselves;
		Whereas because of the steadfast efforts of the Taos
			 Pueblo leaders and people through the years, their unanswerable moral and
			 religious arguments, and their principled refusal to accept nothing short of
			 return of the Blue Lake lands, more and more American organizations and
			 leaders, public and private, began to join in the Blue Lake cause and to take
			 to heart the words of the great old Cacique of Taos Pueblo at the time, the
			 late Juan de Jesus Romeo: Our Blue Lake wilderness keeps our water holy
			 and by this water we are baptized … If our land is not returned to us, if it is
			 turned over to the government for their use, then it is the end of Indian life.
			 Our people will scatter as the people of other nations have scattered. It is
			 our religion that holds us together; and
		Whereas almost unbelievably and against all odds, because
			 of their own unyielding fight and because their cause was just, the people of
			 Taos Pueblo finally won out, and legislation returning 48,000 acres of their
			 sacred Blue Lake lands to them cleared its last congressional hurdle and passed
			 the Senate in December 1970 and, the same month, was signed into law by the
			 President of the United States, who said at the time: This bill
			 indicates a new direction in Indian affairs in this country … in which there
			 will be more of an attitude of cooperation rather than paternalism, one of
			 self-determination rather than termination, one of mutual respect: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates Taos
			 Pueblo, its leaders, and its people, on the 40th Anniversary of the return of
			 their sacred Blue Lake lands;
			(2)recognizes the
			 long and courageous struggle of the Taos Pueblo leaders and people through the
			 years that brought about this ultimate and greatly important success;
			 and
			(3)encourages the
			 observation of this anniversary, so important to Taos Pueblo as well as to all
			 American Indians and tribes, with appropriate ceremonies and activities.
			
